A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2021 has been entered.
 Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 2, 6, 11, 17 are canceled.  Claims 7-10 are withdrawn.  Claims 1, 3-5, 12-16, to a radiation induced burn, are under consideration.

Objections and Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-5, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yen (US 20090304804; cited as US 9114127 on IDS 08.10.16) in view of Yen II (US 6264988) and Braun-Falco et al. (2000 Disorders of Hemostasis.  In: Dermatology. Springer, Berlin, Heidelberg:  pp. 955-980).  
Yen discloses biologic devices for hemostasis.  Yen discloses compositions comprising a suspension of albumin spheres smaller than 1 micron (nanospheres) in diameter that remains in suspension in a medium without sedimentation during prolong storage (p. 1 [0009]-[0010], p. 6 [0059]-[0060]).  In working examples 6-7, Yen discloses that the albumin spheres, after synthesis, can be coated with fibrinogen (p. 14-16).  In working example 13, Yen discloses a composition comprising a suspension of albumin spheres, said albumin spheres having a density not substantially different from 1 g/mL, and that said albumin spheres can bind fibrinogen (p. 25-26).  Yen discloses that the albumin spheres can bind or be used to capture biologically active molecules, including fibrinogen (p. 30-31).  Yen also discloses that the suspension of albumin spheres can be in a composition comprising a physiologically compatible excipient for in vivo use (p. 30-31).  Yen discloses that the suspension of albumin spheres can comprise stabilizers and be subjected to sterilization by heat and were still efficacious when administered to thrombocytopenic mammals (p. 26-28, working example 14) and that terminal sterilization of the albumin spheres would be expected to kill all common bacteria and viruses (p. 21 [0287]).  Yen also discloses that a desolvating agent (ethanol) and a cross-linking agent (glutaraldehyde) can be added to the sphere suspensions at concentrations that do not cause clumps or aggregates and result in the formation of stable protein spheres that are smaller than 1 micron (p. 20-22, p. 22-23, p. 26-28, working example 14, p. 31 claims 38-39).  Yen discloses stabilizers including dextrose, lactose, maltose, glycine (p. 27 [0383], p. 31 claim 43).  Yen reasonably discloses a 
Yen discloses one particular application is in the field of hemostasis, where after intravenous infusion, the device (the albumin nanospheres) may capture molecules inside the body, such as a single component or a variety of coagulation factors, which then render the combination of device plus biological molecule capable of decreasing blood loss or shortening (improving) bleeding time…These devices are expected to greatly benefit patients with insufficient platelet concentrations or diminished platelet function, or in patients with tendencies of bleeding due to other causes, including cancer, aplastic anemia, surgical patients where perioperative loss is expected to be extensive but erythrocyte or platelet transfusion services are lacking, (at least [0003]-[0004]).
It is further disclosed that the device in combination will effective molecules can take the form of targeting the device to the wound site, or enhancement of endogenous platelet function (in a thrombocytopenic condition or in a patient with normal platelet concentration), or any number of unknown mechanisms ([0013]).  
The albumin spheres mimic the function of platelets and may be regarded as “artificial platelets” (at least [0046]).
Yen discloses that thrombocytopenic animals intravenously infused with the protein device showed improved bleeding time and less blood loss from surgical wounds.  It is expected 
Patients that are expected to benefit included thrombocytopenic patients from dilutional thrombocytopenia, cancer, thrombocytopenia from cancer treatments, idiopathic thrombocytopenia purpura, aplastic anemia, transplant patients, anticoagulant overdose, antiplatelet medication overdose and hemorrhagic episodes such as from Ebola or Dengue fever outbreaks (at least [0003]-[0004]).  Yen discloses working examples and/or methods of administering the suspension of albumin spheres to treat thrombocytopenia (p. 26-28, 30-31).  Yen discloses administering determined doses of mg of spheres per kg weight of the subject, i.e. a low dose 3 mg/kg, medium dose 10 mg/kg, a highest dose of 30 mg/kg, etc. (see at least working examples 8-12).  It is also expected that the albumin spheres will improve the hemostatic condition of patients when given as a prophylactic treatment for patients who are not yet thrombocytopenic, nor thrombocytopathic, but are expected to need platelet transfusion (p. 5 [0052]) and/or erythrocyte transfusion ([0004]).
Yen does not explicitly teach treating the condition radiation-induced burn.
Yen II discloses fibrinogen-coated albumin spheres may be administered to treat or ameliorate a variety of conditions and diseases, such as but not limited to thrombocytopenia resulting from radiation therapy (col. 3 lines 40-65).  In the working examples, Yen II discloses administering the albumin spheres to rabbits subjected to gamma radiation (at least col. 15-17).
It is known in the art that disorders of hemostasis include disturbances caused from radiation (p. 957, 959) and burns (p. 969).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed method of treating a patient comprising in vitro or in vivo, in view of the teachings of Yen (instant claims 1, 3-5, 12-14).  The motivation to do so is provided by the prior art.  Yen discloses that compositions comprising fibrinogen-coated albumin spheres are hemostatic devices and/or have hemostatic functions and are administered to treat thrombocytopenic patients and patients who are not yet thrombocytopenic, nor thrombocytopathic, but are expected to need platelet or erythrocyte transfusion, including treatment of wounds, cancer, aplastic anemia.  It is disclosed that the albumin nanospheres can be targeted to the wound site and enhance platelet function (Yen).  Yen II discloses other conditions for treatment include radiation-induced injuries, which would reasonably include radiation-induced skin injuries, including toxicity, burns, etc., where it is known that injuries caused by radiation and/or burns are hemostasis disorders (Braun-Falco et al.).  One of ordinary skill would have a reasonable expectation of success because it is disclosed the fibrinogen-coated albumin nanospheres are hemostatic devices that promote hemostasis and wound healing and successfully treats wounds in rabbits subjected to gamma radiation.
Regarding the properties of instant claims 1, 1(a), 1(b), 1(c), where the administered albumin spheres increase a concentration of white blood cells in a patient by augmenting a function of hematopoietic stem cells or precursor cells in vivo to repair cellular or tissue damage, 
Additionally, it would have been obvious to arrive at the claimed dosage range of 16 mg to 24 mg of spheres per kg weight of the patient in view of Yen.  Yen discloses administering determined doses of mg of spheres per kg weight of the subject, i.e. including a low dose 3 mg/kg, medium dose 10 mg/kg, a dose of 27 mg/kg, a highest dose of 30 mg/kg, etc. (see at least working examples 8-12).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this instance, it would have been obvious to arrive at the claimed dosage range of spheres per kg weight of the patient in view of Yen because Yen discloses the same fibrinogen-coated albumin spheres as claimed for treating patient populations encompassed by the instant claims, i.e. patients having disorders or hemostasis.

Regarding instant claim 5, as noted above, Yen discloses that it is also expected that the albumin spheres will improve the hemostatic condition of patients when given as a prophylactic treatment for patients who are not yet thrombocytopenic, nor thrombocytopathic, but are expected to need platelet transfusion (p. 5 [0052]) and/or erythrocyte transfusion ([0004]).
Regarding instant claims 12, 14, Yen discloses fibrinogen molecules are bound in vivo and/or bound in vitro (see at least working examples 6-7, 11-12, and the teachings of Yen already noted above).
Regarding instant claim 13, Yen reasonably discloses a fibrinogen solution containing 1.3 to 2.0 mg of fibrinogen per ml (see at least working examples 6-7, 11-12).

Claims 1, 12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yen (US 20090304804; cited as US 9114127 on IDS 08.10.16) in view of Yen II (US 6264988), Braun-Falco et al. (2000 Disorders of Hemostasis.  In: Dermatology. Springer, Berlin, Heidelberg:  pp. 955-980), Fernandes et al. (US 4440679; IDS 08.10.16), and Hosseini et al. (2002 Iranian .  
Yen discloses method steps for preparing fibrinogen-coated albumin spheres with a stabilizer and for administration to a subject in need thereof (see at least working examples 6-7, 11-12, and the teachings of Yen already noted above).  Yen discloses that by using dialyzed human serum albumin, which had lower salt contents, a high concentration of spheres could be obtained in the suspension and that the spheres were monodisperse in size (at least [0037], ]0038]).  Regarding the volumes of the desolvating agents recited in the dependent claims, it is submitted that the combination of the volumes of the second desolvating agent and the first desolvating agent would just result in one combined concentration of the desolvating agent(s) even if the second desolvating agent volume is greater than the first desolvating agent volume.  The claimed invention recites that the portion of the second desolvating agent is configured to result in a combined concentration of said first and second desolvating agent sufficient to cause formation of said spheres stable against redissolving and without formation of aggregates.  Since the fibrinogen-coated albumin sphere product of Yen appear to be the same as the claimed fibrinogen-coated albumin sphere product, it is submitted that the desolvating agent (ethanol) and cross-linking agent (glutaraldehyde) disclosed by Yen are in the sphere suspensions at concentrations that meet the claimed combined concentration since Yen discloses that the desolvating agent is at a concentration sufficient to form stable protein spheres that are smaller than 1 micron and had no clumps or aggregates.
Therefore, Yen reasonably discloses a composition comprising fibrinogen-coated albumin spheres, a supernatant, a stabilizer, desolvating agent at a concentration sufficient to result in formation of stable protein spheres and without formation of aggregates, wherein said 
Fernandes et al. disclose adding a stabilizing amount of a polyol to a solution and/or suspension containing thermally sensitive therapeutically active proteins prior to heating so that there is no substantial loss of therapeutic activity (abstract, col. 4-6, col. 20 lines 14-35).  Fernandes et al. disclose that a "polyol" means a substance with more than one hydroxyl group (-OH) and includes polyhydric alcohols or reduced sugars such as sorbitol and sugars such as maltose (col. 6 lines 38-57).  Fernandes et al. further disclose adding the polyol to a solution comprising albumin protein prior to heating (col. 20 lines 14-35).  Therefore, Fernandes et al. reasonably disclose the addition of sorbitol to minimize protein degradation prior to subjecting an albumin protein suspension to heat treatment.
It was further known that sodium caprylate is an effective stabilizer in heat treated albumin solutions (Hosseini et al. p. 135).  Hosseini et al. disclose that sodium caprylate was effective in minimizing protein changes above temperatures of 60° C (p. 138-139).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a composition comprising fibrinogen-coated albumin spheres using the suspension of albumin spheres of Yen because Yen discloses that said albumin spheres can be used to treat thrombocytopenic patients and patients who are not yet 

Reply:  In view of Applicant’s amendments/remarks, the previous 103 rejections are withdrawn.  However, the claims remain unpatentable under new 103 rejections for the reasons noted above.
Claim 1 has been amended to recite that the “cellular or tissue damage is caused by radiation-induced burn.”  Applicant asserts Yen does not teach or suggest the use of a suspension of albumin nanospheres to repair cellular or tissue damage caused by a radiation-burn in a patient population.
Applicant’s remarks are not persuasive.  Yen does disclose that the compositions comprising fibrinogen-coated albumin spheres are devices for hemostasis and/or have hemostatic functions and are administered to treat thrombocytopenic patients and patients who are not yet thrombocytopenic, nor thrombocytopathic, including treatment of wounds, cancer, aplastic anemia.  
Therefore, Yen reasonably discloses that the albumin spheres are to enhance hemostasis and are targeted to the wound site.

Therefore, it would have been obvious to arrive at the claimed process comprising administering fibrinogen-coated albumin spheres to repair cellular or tissue damage (or a wound) caused by a radiation-burn in a patient population.  Since it is known that injuries caused by radiation and/or burns are hemostatic disorders, one of ordinary skill would have reasonable motivation to administer the fibrinogen-coated albumin spheres of Yen to repair the wounds (cellular or tissue damage) caused by disorders of hemostasis, including the claimed radiation-induced burns, since Yen discloses the fibrinogen-coated albumin spheres are devices for hemostasis and are targeted to the wound site.  One of ordinary skill would have a reasonable expectation of success because it is disclosed the fibrinogen-coated albumin nanospheres are hemostatic devices that promote hemostasis and wound healing and successfully treats wounds in rabbits subjected to gamma radiation.
Regarding Applicant’s remarks that Yen does not teach or suggest mobilization of hematopoietic cells or precursor cells from bone marrow by attaching albumin spheres to endothelial cells inside the bone marrow (as recited in amended claim 1), the remarks are not persuasive.
As previously noted, it is known that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Further, in In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991), the Court held that “it is not necessary in order to establish a prima facie case of obviousness . . . that there be a suggestion or expectation from the prior art that the claimed [invention] will have the same or a similar utility as one newly discovered by applicant,” and concluded that here a prima facie case was established because “[t]he art provided the motivation to make the claimed compositions in the expectation that they would have similar properties.”  919 F.2d at 693, 16 USPQ2d at 1901 (emphasis in original).
In this instance, Yen discloses compositions comprising fibrinogen-coated albumin spheres that appear to be structurally the same as the claimed fibrinogen-coated albumin spheres and further discloses administering the fibrinogen-coated albumin spheres to the same patient populations encompassed by the instant claims and for the same purpose, i.e. to repair cellular or tissue damage (wound repair).  Therefore, even if it is disclosed in Yen that the fibrinogen-coated albumin spheres have hemostatic function, when said fibrinogen-coated albumin spheres are administered to treat patients, including for wound repair and internal wounds, cancer, and/or radiation exposure (Yen II), as disclosed in Yen/Yen II, the fibrinogen-coated albumin spheres will also have the action of increasing a concentration of white blood cells in a patient by augmenting a function of hematopoietic stem cells or precursor cells in vivo to repair cellular or tissue damage, wherein said hematopoietic stem cells or precursor cells are mobilized from bone 
Regarding Applicant’s remarks on unexpected results and the 1.132 Declaration of Dr. Richard C.K. Yen (filed February 25, 2020), the remarks are not persuasive.   In this instance, there is no showing of unexpected results over the cited Yen reference in the 1.132 Declaration.
The chart provided in the 1.132 Declaration does not show or provide evidence of any unexpected results.  The chart in the 1.132 Declaration appears to just summarize the additional properties or actions of the fibrinogen-coated albumin spheres discovered in the instant application and not explicitly disclosed in the Yen reference.
In this instance, Yen discloses successfully intravenously administering fibrinogen-coated albumin spheres that appear to be structurally the same as the claimed fibrinogen-coated albumin spheres for the same purpose, i.e. to repair cellular or tissue damage (wound repair) and therapeutic doses that are the same or similar to the doses recited.
As previously noted, there is no criticality or unexpected results demonstrated in the present application.  Furthermore, any of Applicant’s asserted unexpected results would be met by Yen because it is known that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
See also the reasons noted on at least p. 7-14 of the final office action of October 30, 2020.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9114127 (‘127) in view of Yen (supra), Fernandes et al. (supra), Hosseini et al. (supra), Yen II (supra), and Braun-Falco et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘127 patent claims are drawn to a method of using a protein nanoparticle suspension comprising albumin spheres, the method comprising administering to a patient having at least one condition, a predetermined amount of the protein nanoparticle suspension.  The ‘127 patent claims differ from the instant claims by not reciting a dose of 16 mg/kg to 24 mg/kg of the albumin nanoparticle suspension or a radiation-induced burn.  However, in view of the noted teachings of Yen, Yen II, and Braun-Falco et al. above, it .
Regarding the properties of instant claims 1, 3-4, where the administered albumin spheres increase a concentration of white blood cells in the patient by augmenting a function of hematopoietic stem cells or precursor cells in vivo to repair cellular or tissue damage, it is submitted that these are properties of the fibrinogen-coated albumin spheres.  Since the fibrinogen-coated albumin spheres of the ‘127 patent claims and Yen appear to be the same as the claimed fibrinogen-coated albumin spheres and the ‘127 patent claims recite administering the fibrinogen-coated albumin spheres to patient populations encompassed by the instant claims and at the same dose, it is submitted that the properties of instant claim 1 would be naturally present and/or naturally occur from the fibrinogen-coated albumin spheres of the ‘127 patent claims when administered to treat a patient before or after an onset of at least one condition, i.e. for patient conditions selected from cancer, cancer treatment, not yet thrombocytopenic.
Regarding instant claim 5, claims 6-7 of the ‘127 patent recite the condition of the patient can be selected from cancer, cancer treatment, and not yet thrombocytopenic.
Regarding instant claims 12-16, if the instant components and/or elements are not recited in the ‘127 patent claims, it would have been obvious to incorporate said components and/or elements into the ‘127 patent claims, in view of the noted teachings of Yen, Fernandes et al., Hosseini et al., and Yen II, noted above.

s 1, 3-5, 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9504641 (‘641) in view of Yen (supra), Yen II (supra), and Braun-Falco et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘641 patent claims are drawn to a method of using a protein nanoparticle suspension comprising albumin spheres, the method comprising administering to a patient having at least one condition, a predetermined amount of the protein nanoparticle suspension, where the patient condition is selected from exposure to trauma, radiation, drugs, infectious agents, and reactive antigens from external sources (’641 patent claim 2).  The ‘641 patent claims differ from the instant claims by not reciting a dose of 16 mg/kg to 24 mg/kg of the albumin nanoparticle suspension or a radiation-induced burn.  However, in view of the noted teachings of Yen, Yen II, Braun-Falco et al. above, it would have been obvious to one of ordinary skill to arrive at the claimed range of spheres per kg weight of the patient in view of Yen for treatment of burns from radiation because Yen discloses the same fibrinogen-coated albumin spheres as claimed for treating patient populations also having hemostasis disorders and at the same dose.
Regarding the properties of instant claims 1, 3-4, where the administered albumin spheres increase a concentration of white blood cells in the patient by augmenting a function of hematopoietic stem cells or precursor cells in vivo to repair cellular or tissue damage, it is submitted that these are properties of the fibrinogen-coated albumin spheres.  Since the fibrinogen-coated albumin spheres of the ‘641 patent claims and Yen appear to be the same as the claimed fibrinogen-coated albumin spheres and the ‘641 patent claims recite administering the fibrinogen-coated albumin spheres to patient populations encompassed by the instant claims and at the same dose, it is submitted that the properties of instant claim 1 would be naturally 
Regarding instant claim 5, claims 2, 10 of the ‘641 patent recite the patient condition is selected from exposure to trauma, radiation, drugs, infectious agents, and reactive antigens from external sources.
Regarding instant claims 12-14, 16, if the instant components and/or elements are not recited in the ‘641 patent claims, it would have been obvious to incorporate said components and/or elements into the ‘641 patent claims, in view of the noted teachings of Yen, above.
Regarding instant claim 15, claims 1, 11-12 of the ‘641 patent recite adding sorbitol and sodium caprylate to the protein nanoparticle suspension comprising albumin spheres.

Reply:  Applicant’s remarks regarding the nonstatutory double patenting over the ‘127 and ‘641 patents are acknowledged.  The nonstatutory double patenting over the ‘127 and ‘641 patents are maintained for the reasons of record.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Patent Examiner, Art Unit 1656